 

| Case 20-10343-LSS Doc5120 Filed 05/28/21 Page1of6

oy
Nostice Lat Slber S het, es
2

1SSA__Baaktuptey a6

Wat Mathet Srleet tn F BOD URUE Ey COUR?

Wilmington } bE / So) MSTRICT OF DELAWA he
\J '

————

————

L Jad No,*
S\- iz!

bated this ¢ Ihy [Sth 2edl

}

 

Your Honot

L£ am Curteatly in Catlepated in_Waghinaton State, Lin
© 43 year old male Serving a 14 PF monthElte bxFE
! Sentence» am inthe loth yeal of my infol Celations

, The ‘LiFe! Max i5 Becavse ob Sex OF Fence.
TL am Nequited +o Complete a Sex ~ovender Herhment
“Proapayn (Se?). Betore I (ane Release.

oa understand that oul Court will r adc yn y nome var
pais letter J but Your Honot 2 am done be; ng ashamed

r_what was done too Me.

You Con Yrint my name_\n the News paper oe it helps
other children” Fina lly aet Dustice,

The abuse 1 Sulfuted Seat temendos imlecetions
and character defeats into my lite,

PA, j

 
 

Case 20-10343-LSS Doc5120 Filed 05/28/21 Page 2 of 6

Dorin the ime ny the alone one aN she. * . rine gaat

amentsS Was to make a Smal\(Building ovt oy Common
ee nol) items ind things Soccsn hd; e +tsh.

Mine and m broth {S Buldia Cont “A Se eful ds a4

and brill-o 8 the “SN s fein my Plead re

al : Chet Dad nWaS thrown out oy the house; and
Like Set Ten years. We didar ieee) why

a 5 ny kt mofe Hume done sthuun qovser; Hom We kel
sdb ee a day ae hae pols elas na
drinkin a bret Was ae only thing that mde her h Appy

C 3c + Storted Stealing beer Fron Ss that £ cl Se

happy

pn ee Come Shia dont Know Lalit 2ec
State oPeka “4 bot © on ea at £ was Sm
Crock zi 14 yar 0 ¥ oae y and aryth; es else ak Cougl ey

ny bis IS ON,

Ay /; ihe “ p II oy addick onS An Vielence . a ined
he easy in I; { 56 thes T LoulS me, protected, Eveataly
2 hetled of be them, too, Reged Sti lI base ther

mnt K on a ecK

A Sex | Hae has aie een _inlemple ov
ir b caters ht

lived with man j Deme even el Years iz
me. All wets only sn; ene "Tn named “fhe
Hell Sc

No A cont of / ov Coubel : i
A ba ise a Iyer 6 pep tome :

paz

Was,

 

 
 

Case 20-10343-LSS Doc5120 Filed 05/28/21 Page 3of6

W baat UNCo Ana +a» Ae
A ao Aneees Diee ae pi sh iS cela

- a ky Ae

4 ind + to Atend ‘S peech, eo Sy School erase
IS. A Sevet Te L Needed DLVLS and Aléohal Py

Aonction afoung. oth et People ; Yer au) | Teastina Molood ye
om [Oyrs clean £ Ses | in PY Son od he mp Daa

tutes is back jbecawe I Cant dea\_w rath:

a\\ she Keclins think i ‘nk, theot the Soy. Scouts =e
aoe

De: kids pee Cal T prisons for MoSt et m life. blag the

Vickim of Countless assadts and S(PRAELA SN Phisd er.
apc a oe Act.

While. Atcsttelited my Daudtte Cy Mout IZ, ‘snot allowed

to Visit me Because ‘WA. YS0.2. will aotallons it, Yet,
My re ea An, ee ae >) abcalthy does ds
Ste 7 And hee Mother was Kil Cy on the.

Sey ph dette Ago, She is Alne Withour He
ie de vil Lo i So uch +tme_ 4
Eb do Resch ae Pi hited on Pstp e a es
wed bb with Ld
ia ef = oe ast desi cm Set Hoy A;

papa i hould | ve been he. ine pie tri Sorte

@ 4) oe Responsibil ty ty Sor Cvely one o my Crimes

| pa >

 

 
 

Case 20-10343-LSS Doc5120 Filed 05/28/21 Page 4of6

A dm A Z time ex: shh adel who oe neve fer

put of prison.

ZL Vow ito 0 CopovT_ +e blame all my bad decisions
an the Sex Ase 2 svfered , bur truthvoll yout
honor how d; Merent hauls my Me, have bet ry this
douse Would have acu Hebiaed 2 OR (and thiS isa
Bia OA) what + my ab usef WAS “Cava and Attested ¢ e

uf L have had chsure and Free Coon elise to
ld ibs abuse ute ry fault. vs

our Henge this iS th Lin askin ov te Mor
—t the SBSAZ to Coatinves SRT hte Dow/Al 9!
ren toh they Wefe Kievan aiid aPPalentl +h
wa The pout pew ref the alc Sse Ps i 7
whe Wwefe eye kn By
era ch pir and. ye Wee th Ov ht te 5 e. mol iW]

inte Re A Ll Men ' Fe arin the Rani aa
of Ads ithed abd id haltke had ad in Stole US-

em my aes Sions Were own in|; fej A mach
clen s atk” on my life and V the id
mold! The MPhis ime. SA Sohal Metiek

m askin a ae tee a Aner fe a

Alse Wayt Hous:

Counsel: on more and. +h ena CBI- Neo deet
that SofAP -Wor't Release me Sof BecaseL Cas pays

pad

 

 

 
Case 20-10343-LSS Doc5120 Filed 05/28/21 Page5of6

S understend thar mn sk: ng, alst, Bur WA,

eo (ZSRB) wont felease me Vntl Odend_ a

VERT ef Ss Sor one\ Yeas and they will p
Sor the Ond Neat af a the caiake. ti

 Uith the CoVEb 1 Virvs the Froeam has b
On An Fate ated bold | Lui a; "3 New penning aati,
pela

| Botahe Proaram will not b whe to Atte
Cuecyone ™ eee Sof theif ERb) ied A ——

a hope that Alon lw sae Mo ration the’ BSA’
thi A wliy Soe eine eee ney) ee CBT;

© cn be male So +4 T See the Beard 2

0 detraniaes iL _— Keleasalcle, on ee 1e- 22
2 Can Show hour EF Can Attend here classes
on the. Stieefs and_actvally Learn hyus+to
Suceed in pacity instead. Qr US uA A=
| tryina, to Suruibe ats] my! art LnCalce lion,

Pleas hel te bev all thi ch
Acar, ae ena 7 abe ceaees sits
WD yes. im PUsn ; piesa. check my Sle.

th Mone YV. ke, v25 ri C
iS ae ee awe

f Now

| asi s on
 Suaeed

ioe : - ai ed

—P4%

You Lan_b

 

  

 

 
Oo
oO
o
>
©
oO
od
N
—
oO
A
—
Ye}
oO
D
®D
=
oO
AX
al
te)
oO
o
Qa
”
Y
|
oO
st
oO
oO
=
oO
A
H
wo
O

 

THIS WAS MAILED BY AN INCARCERATED
INDIVIDUAL CONFINED AT A
WASHINGTON STATE DEPARTMENT OF
CORRECTIONS FACILITY. ITS CONTENTS
MAY BE UNCENSORED.

SPOKANE WA 990

24 MAY 2021 PM 4 -L

 

Justice nae Sel ber Silershein
“BSA Bank roptey Cose

“Q’ 324 Mickep Grteet Cth F loop
Wi mington, DE, 19go!

iseoci-sozacss eH dled opi ay yy

 
